Citation Nr: 0514927	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-32 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for hearing loss.  The veteran perfected an appeal of that 
decision.

In a July 2004 supplemental statement of the case the RO's 
Decision Review Officer determined that new and material 
evidence had been received, and reopened the claim for 
service connection.  Regardless of the Decision Review 
Officer's decision, however, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of an independent 
finding that new and material evidence has been received.  
The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been received to 
reopen the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In a January 1986 rating decision the RO denied 
entitlement to service connection for hearing loss.  The 
veteran was notified of that decision and did not appeal.

3.  The evidence received subsequent to the January 1986 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's hearing 
loss was incurred in or aggravated by service, and it must be 
considered in order to fairly decide the merits of his claim.

4.  The preponderance of the probative evidence shows that 
the veteran's hearing loss existed prior to his entry into 
service and that any increase in disability during service 
was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The January 1986 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.192 (1985); 38 C.F.R. § 3.156 
(2000).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current hearing loss was caused 
by noise exposure during service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February and November 
2002 by informing him of the provisions of the VCAA and the 
specific evidence required to establish entitlement to 
service connection, including the definition of new and 
material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any evidence that was relevant to 
the claim.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA audiometric and medical examinations in June 
2004, and obtained a medical opinion regarding the claimed 
aggravation of his hearing loss during service.

The veteran has been provided the opportunity to submit 
evidence and argument, and has done so.  He has not alluded 
to the existence of any other evidence that is relevant to 
his claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1985).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. § 1111 
(West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  If a pre-
existing disorder is "noted" on entering service, in 
accordance with 38 U.S.C.A. § 1153 the veteran has the burden 
of showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Factual Background

The veteran's service medical records show that audiometric 
testing conducted on entering service in February 1973 
revealed the following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
XX
45
LEFT
15
5
5
XX
45

The evidence shows, therefore, that he had a hearing loss 
disability as defined in 38 C.F.R. § 3.385 when he entered 
service.

His hearing acuity was tested again in November 1973 and 
revealed the following puretone decibel thresholds, which 
were diagnosed as high frequency hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
25
50
LEFT
20
20
20
30
60

When examined for separation from service in August 1974, 
audiometric testing showed the following puretone decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
XX
75
LEFT
20
20
20
XX
60

The service medical records are otherwise silent for any 
complaints or clinical findings attributed to an ear problem.  
His discharge certificate indicates that his military 
occupational specialty (MOS) was armorer/unit supply 
specialist.

The veteran initially claimed entitlement to VA benefits in 
July 1985.  With that claim he submitted the report of a 
March 1985 private audiometric examination, which showed 
puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
50
60
LEFT
15
15
15
40
60

A March 1985 VA treatment record indicates that the veteran 
reported having had hearing problems since his separation 
from service in 1974.  He also reported that while in service 
he had worked around generators.  A VA audiometric 
examination in October 1985 revealed the following puretone 
decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
60
LEFT
15
20
15
50
60

The audiologist provided a diagnosis of moderate to 
moderately severe sensorineural hearing loss.  The 
audiologist did not provide an opinion regarding the etiology 
of the hearing loss.

Based on the evidence shown above, in the January 1986 rating 
decision the RO denied entitlement to service connection for 
hearing loss.  The RO found that the hearing loss had existed 
prior to entering service, and had not been aggravated during 
service.  The veteran was notified of the January 1986 
decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985).

The evidence received following the January 1986 rating 
decision includes the report of a January 1997 VA audiometric 
examination, during which the veteran reported having had a 
hearing loss since he was separated from service.  The 
audiologist found that the veteran's responses in the testing 
were very inconsistent.  He had a hearing loss in the right 
ear, but none in the left.  In March 1997 he reported a 23-
year history of hearing loss, which had gradually gotten 
worse.  He also reported a history of noise exposure.

The RO provided him a VA audiometric examination in March 
1997 in conjunction with his claim for non-service connected 
pension benefits.  That testing revealed the following 
puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
70
70
LEFT
15
10
5
10
65

During the audiometric examination the veteran reported 
having been in service for a year and a half, and that he had 
hearing loss as a result of noise exposure to generators 
while serving in Germany for six months.  The audiologist 
found that the high frequency hearing loss was consistent 
with noise exposure, but that the veteran's noise exposure in 
service would have to be compared with his noise exposure 
when he was not in service.

During a March 1997 medical examination the veteran also 
reported having been in service for a year and a half, and 
that his major duties were those of generator operator.  He 
reported that his hearing loss occurred right after he was 
separated from service.  Although he reported that his 
hearing was found to be normal when he entered service, the 
examiner noted that the entrance examination report showed a 
hearing loss in both ears.  The examiner found that the 
hearing loss was not related to service, in that the hearing 
loss existed when the veteran entered service.

The veteran again claimed entitlement to service connection 
for hearing loss in April 2001.  The evidence obtained in 
conjunction with that claim includes his VA treatment 
records, which show that he had a history of hearing loss.  
The records also document extensive treatment for substance 
abuse and mental health problems.  An additional VA 
audiometric examination was conducted in August 1997, but the 
results of the testing are not reflected in the available 
records.  Testing in April 1998 showed a hearing loss 
disability in both ears.

The veteran submitted duplicate copies of his service medical 
records, and statements from his mother and a friend.  The 
friend stated that she had known the veteran since 1995.  She 
also stated that he had good hearing when he entered service, 
in that his examination on entering service showed no hearing 
loss, but that testing showed he had a hearing loss when he 
was separated from service.  She also stated that he had 
worked with heavy machinery.  His mother stated that he had 
worked on generators while in service, which he thought had 
injured his hearing.  She also stated that when he came home 
he talked very loud.

The evidence received following the January 1986 decision 
also includes the veteran's service personnel records, which 
indicate that his MOS was armorer/unit supply specialist.  He 
served in Germany from November 1973 to August 1974 as a 
power generator operator/mechanic.

In a January 2003 statement and testimony before the RO's 
Decision Review Officer in May 2004, the veteran asserted 
that working on the generators in service had caused his 
hearing loss.  He stated that his mother had provided 
evidence that he did not having a hearing loss when he 
entered service, and that he was entitled to the presumption 
of soundness on entering service.

The RO provided him VA audiometric and medical examinations 
in June 2004.  During the medical examination the veteran 
reported having had a hearing loss since approximately one 
year after his separation from service.  He also reported 
having worked on generators for a year while in service, 
without hearing protection.  In addition, he reported noise 
exposure following his separation from service.  The examiner 
noted that the veteran experienced hearing loss long after 
his separation from service, and that while the noise from 
generators may have contributed to his hearing loss, the 
hearing loss was not totally due to noise exposure in 
service.  In providing that assessment, however, the examiner 
did not have access to the evidence in the claims file 
showing the existence of the hearing loss on entering 
service.

During the audiometric examination the veteran reported noise 
exposure prior to entering service, in that he hunted without 
ear protection and listened to loud music.  He also reported 
noise exposure in service, when working on generators, and 
after service.  Audiometric testing revealed a bilateral 
hearing loss, which the audiologist diagnosed as 
sensorineural combined type.  The audiologist reviewed the 
evidence in the claims file, including the service medical 
records.  She noted that the veteran had had a moderate high 
frequency hearing loss when entering service, although in the 
examination he had denied having had a hearing loss when 
entering service.  She also noted the puretone decibel 
thresholds documented when he separated from service, and 
again in 1985.  Because the thresholds at 4000 Hertz in 1985 
were only 60 decibels, she questioned the validity of the 
testing in August 1974 that showed 75 decibels in the right 
ear.  She found that the veteran's hearing loss was not 
aggravated during service, in that the increase in thresholds 
over the years represented the normal progress of the hearing 
loss.
Analysis
New and Material Evidence

The Board finds that the reports of the March 1997 and June 
2004 VA examinations, which include medical opinions 
regarding the etiology of the veteran's hearing loss, are 
new, in that the evidence of record in January 1986 did not 
include any evidence regarding the cause of his hearing loss.  
The evidence is also material because it bears directly and 
substantially on the issue under consideration, that being 
whether the veteran's hearing loss was incurred in or 
aggravated by service.  The Board finds, therefore, that new 
and material evidence has been received, and the claim for 
service connection for hearing loss is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO found that new and 
material evidence had been received, and conducted a de novo 
adjudication of the veteran's claim in the July 2004 
supplemental statement of the case.  The RO has also provided 
the veteran with the laws and regulations pertaining to 
service connection, and the veteran and his representative 
submitted arguments and evidence on that issue.  The Board 
further finds, therefore, that it may consider the 
substantive merits of the claim for service connection 
without prejudice to the veteran.
Service Connection

Contrary to the veteran's assertions, his service medical 
records disclose that a bilateral hearing loss disability was 
noted when he was examined on entering service in February 
1973.  Although he characterized his mother's statement as 
evidence that he did not have a hearing loss prior to 
entering service, she did not attest to that fact; she stated 
that he had worked on generators during service, which he 
thought had injured his hearing.  His friend asserted that he 
did not have a hearing loss when he entered service, but she 
is not competent to provide evidence on that subject.  In 
order to be competent, the individual must have personal 
knowledge, derived from his/her own senses, of what is being 
attested; "[c]ompetent testimony is thus limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge." See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Because she did not meet the veteran 
until 1995, she has no personal knowledge of whether he had 
difficulty hearing in 1973.

Because a hearing loss disability was noted on entering 
service, the veteran is not entitled to the presumption of 
soundness on entering service.  The Board finds, therefore, 
that a hearing loss disability pre-existed service.  The 
issue remains, however, of whether the hearing loss 
disability was aggravated during service.

The service medical records indicate that from February 1973, 
when he entered service, and August 1974, when he was 
separated from service, the average puretone threshold in the 
right ear increased from 20 to 32 decibels, and the average 
puretone threshold in the left ear increased from 17 to 
30 decibels.  Based on this evidence the veteran's hearing 
loss became worse while he was in service.  

Although the medical examiner in June 2004 found that the 
noise from generators may have contributed to the veteran's 
hearing loss, that opinion was based on the veteran's report, 
in that the examiner did not review the claims file prior to 
rendering the opinion.  The examiner was not aware of the 
existence of the hearing loss when the veteran entered 
service, in that he noted that the hearing loss occurred long 
after the veteran's separation from service.  Because the 
opinion was based on the veteran's reported history, and not 
his documented history, it is not probative of the hearing 
loss having been aggravated during service.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).

The examiner in March 1997 found that the hearing loss was 
not related to service.  In addition, the VA audiologist in 
June 2004 found that the increase in the hearing loss during 
service was due to the normal progress of the disease, and 
not due to any noise exposure that the veteran may have 
experienced in service.  There is no probative medical 
evidence showing that the hearing loss was aggravated by 
service.  The Board finds, therefore, that the pre-existing 
hearing loss was not aggravated during service, and the claim 
of entitlement to service connection for hearing loss is 
denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.

The claim of entitlement to service connection for hearing 
loss is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


